Name: Council Regulation (EC) No 2488/96 of 20 December 1996 temporarily suspending entirely or in part the autonomous Common Customs Tariff duties on certain fishery products (1997)
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  trade policy;  EU finance
 Date Published: nan

 28 . 12 . 96 EN Official Journal of the European Communities No L 338/9 COUNCIL REGULATION (EC) No 2488/96 of 20 December 1996 temporarily suspending entirely or in part the autonomous Common Customs Tariff duties on certain fishery products (1997) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas the Community relies at present on imports from third countries for supplies of certain fishery products; whereas it is in the interest of the Community to suspend entirely or in part the customs duties for these products; whereas, in order to avoid endangering the pro ­ spects for developing the production of competitive products in the Community while ensuring that the industries concerned receive the necessary supplies, it is advisable to adopt these suspension measures only from 1 January to 31 December 1997; Whereas it is for the Community to decide to suspend these autonomous duties, HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1997 the auto ­ nomous Common Customs Tariff duties on the products listed in the Annex are hereby suspended at the level indicated for each product. 2 . Imports of these products shall qualify for the suspension referred to in paragraph 1 only on condition that the free-at-frontier price laid down by the Member States , in accordance with Article 22 of Council Regula ­ tion (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aqua ­ culture products ('), is not lower than the reference price fixed or to be fixed by the Community for the products or categories of products in question . Article 2 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 388 , 31 . 12 . 1992, p . 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15 . 7 . 1993 , p . 1 ). No L 338/ 10 lEN Official Journal of the European Communities 28 . 12. 96 ANNEX CN code and Taric Description Rate of autonomous duty (% ) Dogfish of the species Squalus acanthias, fresh , chilled or frozen 60302 65 20 0303 75 20 ex 0304 10 98*60 ex 0304 90 97*31 ex 0302 69 99*30 ex 0303 79 96*30 Sturgeons , fresh , chilled or frozen , for processing (a) (b) 0 ex 0302 69 99*40 Lump fish (Cyclopterus lumpus), with roe , fresh or chilled , for processing (a) 0 ex 0302 69 99*50 ex 0303 79 96*40 Red snapper (Lutjanus purpureus), fresh , chilled or frozen for processing (a) (c) 0 Hard fish roes , fresh or chilled 0ex 0302 70 00*11 ex 0302 70 00*91 ex 0302 70 00*31 ex 0302 70 00*41 ex 0303 80 90*10 ex 0303 80 90*19 ex 0303 10 00*10 0Pacific salmon (Oncorhynchus spp .), frozen and headless , for the processing industry for manufacture into pastes or spreads (a) 10ex 0304 20 55*10 ex 0304 20 58*44 ex 0304 90 47*30 Filets and meat of hake of the genus Merluccius, excluding the species Merluccius merluc ­ cius, Merluccius bilinearis, and Merluccius hubbsi, in the form of industrial blocks , frozen , for processing (a) (b) 8,5ex 0304 20 85*10 ex 0304 90 61*10 Filets and meat of Alaska pollack (Tberagra chalcogramma), in the form of industrial blocks , frozen , for processing (a) (b) Hard fish roes , salted or in brine 0ex 0305 20 00*11 ex 0305 20 00*19 Krill for processing (a) 0ex 0306 19 90*10 ex 0306 29 90*10 0ex 1604 11 00*20 ex 1604 20 10*20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (a) ex 1604 30 90*10 Hard fish roes , washed, cleaned or adherent organs and simply salted or in brine , for processing (a) 0 0ex 1605 10 00*11 ex 1605 10 00*19 Crabs of the species 'King' (Paralithodes camchaticus), ' Hanasaki (Paralithodes brevipes), 'Kegani ' (Erimacrus isenbecki), 'Queen ' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quin ­ quedens), 'Rough stone' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), ' Blue ' (Portunus spp.), simply boiled in water and shelled , whether or not frozen , in immediate packings of a net content of 2 kg or more 28 . 12 . 96 EN Official Journal of the European Communities No L 338/ 11 (a ) Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings .